Citation Nr: 1444190	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for metatarsalgia and bone spurs of the feet.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1994.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2010 rating decision, by the Decatur, Georgia, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for metatarsalgia and bone spurs of the feet, service connection for degenerative joint disease of the right knee, and service connection for degenerative joint disease of the left knee. 

In February 2014, the Board denied the Veteran's claims for entitlement to service connection for left and right knee disabilities, and remanded the claim for entitlement to service connection for metatarsalgia and bone spurs of the feet for additional development.  The claim is again before the Board for further review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Competent evidence of record does not link the Veteran's metatarsalgia and bone spurs of the feet with active duty.


CONCLUSION OF LAW

The criteria for service connection for metatarsalgia and bone spurs of the feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).   In February 2014, the Board remanded the issue of entitlement to service connection for metatarsalgia and bone spurs of the feet in order to obtain the names and addresses of all medical care providers who had treated the Veteran for her claimed bilateral foot disorder since her separation from service, and to provide the Veteran with a VA examination to determine whether she had a foot disability related to service.  The Appeals Management Center (AMC) sent the Veteran a letter in March 2014 requesting that she complete and return release forms for any private providers who had treated her for her bilateral foot disorder.  The Veteran did not return any release forms.  Current VA medical records have been associated with the record. The Veteran was provided with a VA examination in May 2014. The Board finds that the VA examination was adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007)

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

The Veteran contended that she began having foot pain in 2006, and was seen by a doctor who diagnosed metatarsalgia.  She started wearing insoles and metatarsalgia pads.  She indicated that "it was mentioned" that this condition was a result of her job now and in the past as a dental assistant, which required standing on cement floors.  The Veteran has contended that she was a dental associate while in service, and spent many hours standing on her feet.

Service treatment records reflect that the Veteran had a right ankle sprain in January 1978.  In August 1983, the Veteran's toenail was removed, and a dressing was applied.  A September 1983 service treatment record shows that the Veteran had a follow up of her infected great left toe.  In July 1984, the Veteran underwent an X-ray for a stubbed right fifth toe.  She had hair line fracture of the tip of the terminal phalanx with no displacement.  Her toes were taped.  Reports of Medical Examination in November 1986 and June 1994 did not reflect any problems with her feet, and showed a normal examination of her feet.

Private medical records in November and December 2006 reflected a diagnosis of metatarsalgia/capsulitis of the second metatarsal phalangeal joint on the right, porokeratoma, sub 3rd metatarsal head on the right, and hammertoe second digit right.

The Veteran underwent a VA examination in May 2014.  The examiner  diagnosed metatarsalgia of the feet, and opined that the Veteran's claimed bilateral feet conditions did not have their onset in service and were not otherwise related to a disease or injury incurred in any period of active service.  The examiner noted that service treatment records reflected one incident in 1983 of removal of the left big toenail and subsequent infection, treated, without documentation of recurrence or persistence, and one incident of stubbing the right fifth toe in 1984 resulting in linear fracture of the distal tip seen on x-ray which healed uneventfully. The examiner opined that those two incidents were totally different from and had nothing to do with her current metatarsalgia. The subsequent periodic medical exams in 1986 and 1994 were both silent for feet conditions. There was no  documentation of feet evaluation/treatment in the several years immediately following separation from active duty.

The examiner found that metatarsalgia or pain under the metatarsal heads, and associated calluses occurred in 2006, twelve years after separation from active duty, due to shoewear.  The examiner opined that the likely culprit was high heeled shoes, perhaps worn more frequently in the years after active duty, which cause significant pressure to be exerted on the metatarsal area, the junction of the toes and the long metatarsal bones, causing pain and subsequent calluses underneath due to prolonged pressure/friction. The examiner opined that there was no objective evidence that current claimed condition was caused by or related in any way to anything in active duty.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of metatarsalgia, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes her metatarsalgia to service.  

The Veteran has not contended that her foot pain began during service.  Instead, she has indicated that her bilateral foot pain began in 2006, approximately twelve years after her discharge from active duty.  See October 2009 statement.  She argues that her bilateral foot disorder is due to standing on her feet for long periods of time, beginning while she was in the service.  However, the Board notes that, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Here, the question regarding the potential relationship between the Veteran's metatarsalgia and any instance of her military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   As such, while she is competent to report her symptoms of foot pain, she is not competent to provide an opinion as to the etiology of the current bilateral foot disorder.

The Board notes that the Veteran reported that "it was mentioned" that this disorder was caused by standing on cement floors in her job capacity now and in the service.  However, this opinion is not of record from any medical provider.  While it appeared that she was possibly relaying a finding from a medical professional, the Board notes that The Board finds this statement to be too attenuated to constitute competent medical evidence of nexus for secondary service connection. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

Therefore, while the Veteran is competent to describe her foot pain, the Board accords her statements regarding the etiology of her metatarsalgia little probative value as she is not competent to opine on such a complex medical question.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between her metatarsalgia and her military service.  In contrast, the May 2014 VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   The Board notes that the examiner indicated that the likely culprit of the Veteran's metatarsalgia was wearing high heels.  The Veteran has not made a contention that she wore high heels frequently.  However, as this examiner reviewed the Veteran's service treatment records and her post-service history and found that the Veteran's current disorder was not related to her in-service injuries, the Board finds that this opinion nevertheless is competent medical evidence against the Veteran's claim.

As such, there is no medical evidence of a nexus between the Veteran's current disability and her active duty.  Boyer, supra. Therefore, the claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for metatarsalgia and bone spurs of the feet.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for metatarsalgia and bone spurs of the feet is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


